Citation Nr: 0517606	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  00-11 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disability claimed as due to tobacco use.  

2.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder.  




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from December 1941 to 
December 1945.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the RO.  

In April 2001 and October 2004, the Board remanded the case 
to the RO for further development of the record.  

The Board notes that two of the issues that were originally 
in appellate status were resolved by a decision in October 
2004.  



FINDINGS OF FACT

1.  The veteran's tobacco use is shown to have begun shortly 
prior to his entering military service in December 1941.  

2.  The currently demonstrated obstructive pulmonary disease 
is shown to be related to nicotine addiction that as likely 
as not had its clinical onset due to extensive tobacco use 
during the veteran's period of active duty in World War II.  

3.  The currently demonstrated generalized anxiety disorder 
is shown as likely as not to have had its clinical onset 
during the veteran's period of active service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by obstructive pulmonary disease is due 
to nicotine addiction that was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.300, 3.303 (2004).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by a generalized anxiety disorder is 
due to disease that was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 
(2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
the issues.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
and the Board notes that the veteran chose to forego his 
right to a hearing.  

Further, by the March 2002, December 2004 and February 2005 
letters; the August 1999 Statement of the Case; and the April 
2000, March 2004 and April 2005 Supplemental Statements of 
the Case, the veteran and his representative have been 
notified of the evidence needed to establish the benefits 
sought, and he has been advised via the letters and March 
2004 supplemental statement of the case regarding his and 
VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The RO attempted, unsuccessfully, to obtain medical records 
from Valley Forge Hospital.  The Board notes that the veteran 
did not respond to a December 2004 request that he sign a 
release form to enable the RO to seek those records.  The 
veteran was afforded relevant medical examinations in order 
to assist him in establishing his claims.  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and given the 
favorable action taken hereinbelow, any defect must be 
considered to be harmless.  


Factual Background

On enlistment in December 1941, the veteran reported that he 
was "sound and well."  On physical examination, no 
abnormalities were found.  

The service medical records reflect a diagnosis of acute 
bronchitis in May 1942.  In December 1945, acute frontal 
sinusitis was diagnosed.  

On December 1945 discharge medical examination, no relevant 
abnormalities were found.  

The service personnel records reflect that the veteran left 
for Europe in June 1943 and returned to the United States in 
December 1945.  The Separation Qualification Record reveals 
that his military occupational specialties were those of 
truck driver, machine gunner, supply technician, military 
policeman and painter.  

The veteran filed his initial compensation claim for a 
"stomach condition" in May 1948.  He reported being treated 
in February 1946.  

In an April 1949 private medical statement, it was reported 
that the veteran had been treated beginning in February 1946.  
His complaints included those of stomach cramping, gas, an 
inflamed feeling in the stomach, feeling like throwing up, 
general weakness and no appetite.  The physician had no 
definite diagnosis and added that the veteran had reporting 
having the condition "off and on" since service.  

A VA Form 10-2593 received in July 1949 shows that the 
veteran was hospitalized at the Valley Forge General Hospital 
from March to June 1949 for possible "Addison's disease."

In connection with a VA examination in January 1973, the 
veteran reported having "lousy" appetite and "terrible" 
sleep.  

In February 1981, the veteran complained of experiencing 
depression.  He reported unemployment since 1970 due to a 
"hip fusion."  The veteran reported the heavy use of alcohol.  

The examiner indicated that the veteran appeared slightly 
anxious and diagnosed generalized anxiety disorder.  The 
examiner opined that the veteran did not suffer from "delayed 
combat stress neurosis."  

On February 1988 VA medical examination, the veteran voiced 
complaints of a nervous condition.  

In April 1998, the veteran filed a claim of service 
connection for a tobacco-related lung problem.  

In October 1998, the National Personnel Records Center (NPRC) 
indicated that the veteran's records could not be located and 
that they were possibly destroyed in the July 1973 fire 
there.  

In November 1999, the veteran indicated that he began to 
smoke in service.  

On February 2004 VA medical examination, the veteran reported 
smoking for 40 years but having not smoked in the past 14 
years.  The lungs were clear, and the heart showed a regular 
rhythm.  

Following diagnostic tests, the examiner concluded that there 
was only mild lung obstruction.  

In the veteran's case, the VA examiner noted that the type of 
obstruction indicated on tests was consistent with lung 
disease caused by tobacco.  The veteran's shortness of breath 
was also due to obesity.  

On a second February 2004 VA medical examination, the veteran 
reported having difficulty breathing.  

The veteran also reported having used tobacco since the age 
of 16 and having stopped smoking 20 years prior.  The 
examiner found a 15 percent loss in pulmonary function and 
opined that this could have resulted from chronic smoking.  

On February 2004 VA psychiatric examination, the veteran 
reported that he had been hospitalized at Valley Forge 
Hospital for a period of two weeks in 1948 for a nervous 
condition consisting of symptoms such as weight loss, 
decreased appetite, upset stomach and depression.  He 
asserted being treated with a "placebo pill."  He denied 
any other psychiatric hospitalizations.  

In 1973, the veteran reported having treatment with a 
psychologist for symptoms of depression triggered by 
incapacitation and physical limitations caused by a hip 
condition.  The examiner noted in the examination report that 
a letter in the record from the treating psychologist 
corroborated treatment from September 1973 to April 1974.  

The veteran finally reported that, on occasion, Librium was 
prescribed by family physicians for symptoms of anxiety.  The 
examiner also noted VA psychiatric treatment in the 1970's.  
The veteran discontinued treatment due to side effects of 
medication.  

The veteran indicated that he had been married for 58 years 
and had seven children, six grandchildren, and two great 
grandchildren.  Before retiring, he worked as a clothes 
presser for thirty years.  He retired in the 1970's due to an 
inability to stand for long hours as a result of a hip 
problem.  He began to receive Social Security benefits at 
that time and had not worked since.  

The veteran reported that his anxiety symptoms were 
persistent and that he self medicated by chain smoking.  He 
stopped smoking at age 60.  

The examiner noted the self-reported treatment at Valley 
Forge Hospital in 1948, psychological treatment in the 1970's 
when the veteran was experiencing marital conflict and coping 
difficulties as a result of an incapacitating physical 
condition.  Since then, he sought no mental health treatment.  

The findings included those of orientation in all three 
spheres, good hygiene, a moderately nervous mood and symptoms 
of anxiety.  The veteran reported no symptoms consistent with 
post-traumatic stress disorder.  He did not appear depressed.  

The examiner diagnosed generalized anxiety disorder.  The 
examiner found that the time of onset of the anxiety disorder 
could not be definitively established.  The veteran admitted 
that he did not undergo mental health treatment during active 
duty service and did not seek psychiatric treatment until 
1948.  The examiner noted that the records from that hospital 
were unavailable.  

The examiner concluded that a causal relationship between the 
veteran's generalized anxiety disorder and active duty 
service could not be sustained based on the available 
records.  

On a March 2005 VA medical examination, the veteran indicated 
that he began to smoke at the age of 16, prior to service.  
He smoked for approximately five decades but had not smoked 
in the previous 20 years.  

The examiner observed that the veteran was obese, which 
caused difficulty breathing.  A chest X-ray study revealed 
chronic, increased markings, slight pleural thickening 
posteriorly, and no infiltration or masses.  

The examiner opined that the moderate pulmonary obstruction 
was secondary to smoking.  The veteran began to smoke at the 
age of 16, prior to service.  He continued to smoke for 50 
years.  

The examiner stated that the veteran's lung condition was 
related to smoking in service.  However, as the veteran 
smoked for only four years in service and for approximately 
five decades thereafter, the examiner opined, therefore, that 
post-service smoking was primarily responsible for the 
veteran's pulmonary obstruction.  


Law and Regulations 

The issue before the Board involves a claim of service 
connection.  The applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board notes that on July 22, 1998, the Internal Revenue 
Service Restructuring and Reform Act was enacted.  That law 
added 38 U.S.C.A. § 1103 (West 2002), which prohibits service 
connection for disability or death on the basis that it 
resulted from disease or injury attributable to the use of 
tobacco products during a veteran's active service.  

By its terms, 38 U.S.C.A. § 1103 is applicable only to claims 
filed after June 9, 1998.  See also 38 C.F.R. § 3.300.  In 
this case, the veteran filed his claim in April 1998.  
Service connection on the basis of tobacco use in service is 
not precluded in this case.  

Applicable law generally recognizes two means by which 
service connection may be established for claimed nicotine- 
related diseases and disorders.

If a claimant can establish by competent medical evidence 
that a disease or injury resulting in disability or death was 
a direct result of tobacco use during service, e.g., damage 
done to a veteran's lungs by in-service smoking [vs. pre- or 
post-service smoking] gave rise to a disease, then service 
connection may be established on a direct basis under 38 
U.S.C.A. §§ 1110 and 1131.  

Where the competent medical evidence does not support a 
direct relationship between in-service smoking and the 
claimed disease, service connection may be granted on a 
secondary basis if competent medical evidence indicates that 
the claimed illness had its origin in tobacco use subsequent 
to service, but the veteran developed a nicotine dependence 
during service which led to continued tobacco use after 
service.  

In essence, the issue then becomes whether the illness may be 
considered secondary to service-incurred nicotine dependence 
pursuant to 38 C.F.R. § 3.310.  See VA General Counsel 
Precedential Opinion, (VAOPGCPREC) 19-97; see also 38 
U.S.C.A. § 7104(c) (VA is statutorily bound to follow the 
precedential opinions of the VA Office of General Counsel); 
Davis v. West, 13 Vet. App. 178, 183 (1999).  

There is a heightened obligation to explain findings and 
conclusions in cases, such as this, in which service records 
are presumed to have been or were destroyed while the file 
was in the possession of the government.  Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  

Although an appellant may testify as to symptoms he perceives 
to be manifestations of disability, the question of whether a 
chronic disability is currently present is one which requires 
skill in diagnosis, and questions involving diagnostic skills 
must be made by medical experts.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102.  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Analysis

Pulmonary disability claimed as due to tobacco use

As articulated hereinabove, because the veteran filed his 
claim of service connection for a lung disability due to 
tobacco use before June 9, 1998, he is eligible to receive 
compensation for disability resulting from tobacco use.  See 
38 U.S.C.A. § 1103.  

A careful review of the evidence in this case does support 
the granting of service connection for a chronic pulmonary 
disorder on the basis on tobacco use.  The March 2005 VA 
medical examination report indicates that the veteran, by his 
own admission, began to smoke before service at the age of 16 
years.  

However, specific information referable to the extent of his 
smoking before service is not shown in the record.  It does 
appear from the record that the veteran entered military 
service at the age of 17 years.  

Although a VA examiner opined that the many decades of post-
service smoking were largely responsible for the current 
pulmonary disorder, the examiner also did relate to some 
degree the onset of his pulmonary disability to smoking in 
service.  

Absent clear findings of nicotine addiction prior to service 
and given the recorded information about the veteran's 
smoking habit during and after service, the Board finds the 
evidence of record to be in relative equipoise in showing the 
current tobacco-related obstructive pulmonary disease to be 
the ultimate result of nicotine dependence that as likely as 
not had its clinical onset during the veteran's period of 
active service.  

In reaching this decision, the Board recognizes its 
heightened duty as service medical records may have been 
destroyed during the 1973 NPRC fire.  See Cuevas, supra; 
O'Hare, supra.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), and finds 
a state of approximate balance of the positive evidence with 
the negative to warrant a favorable decision with resolution 
of reasonable doubt on behalf of the veteran.  


Psychiatric disorder

Initially, the Board notes that service medical records may 
have been destroyed during the 1973 NPRC fire.  The Board, 
therefore, has a heightened duty to explain findings and 
conclusions.  See Cuevas, supra; O'Hare, supra.  

As the veteran denies any treatment for a psychiatric 
disorder in service, the service medical records, even if 
available, would not serve to show the presence of 
psychiatric disability in service.  

The veteran currently is shown to suffer from a generalized 
anxiety disorder.  He contents that it is related to service.  
The veteran is not shown to be competent to render medical 
opinions upon which the Board may rely.  See Espiritu, supra.  

However, based on its review of the record, the Board finds 
the evidence to be in relative equipoise in that it serves to 
show that the generalized anxiety disorder as likely as not 
had its clinical onset during the veteran's service in World 
War II.  

According to the veteran, he first sought treatment for 
related symptoms in 1948, some three years after discharge, 
and again in the 1970's and possibly in the early 1980's.  A 
record referable to a period of hospitalization at the Valley 
Forge General Hospital in 1949 is present in the record to 
confirm this report, and other records show that the veteran 
did claim having symptoms of gastrointestinal disturbance 
related to service in 1946.  

A private medical report provides important information about 
treatment for these complaints as well as those of general 
weakness and loss of appetite from 1946 to 1949.  It also 
appears that treatment took place in the 1970's for marital 
problems and other health issues.  

A VA examination in January 1973 recorded the veteran's 
complaints of having a "lousy" appetite and "terrible" 
sleep.  The subsequent VA examination in 1981 initially 
reported the diagnosis of generalized anxiety disorder.  

Given these recorded facts, the recent VA medical opinion 
regarding the etiology of the veteran's claimed psychiatric 
disorder cannot be said to have been based a thorough and 
informed review the evidentiary record, in the Board's 
opinion.  

As such, the veteran's assertions of having had a continuity 
of and treatment for related symptoms since service are 
essentially verified, and the Board finds a basis in the 
record for concluding that the currently demonstrated 
disability manifested by a generalized anxiety disorder as 
likely as not had its clinical onset during his long period 
of active service in World War II that began at the age of 
17.  

Hence, by extending the benefit of the doubt to the veteran, 
service connection for a generalized anxiety disorder is 
granted.  38 C.F.R. § 3.303.  



ORDER

Service connection for obstructive pulmonary disease is 
granted.  

Service connection for a generalized anxiety disorder is 
granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


